Citation Nr: 9921227	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  91-44 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for chronic pulmonary 
disease.

4.  Entitlement to service connection for a skin disorder.

5.  Entitlement to service connection for non-compensable dental 
disability.

6.  Entitlement to service connection for compensable dental 
disability.

(The issue of entitlement to outpatient dental treatment is 
addressed in a simultaneously issued separated decision.)



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. P. Tierney, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1960 to November 
1969.

This appeal arises from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, dated 
in October 1990.  The RO decision denied entitlement to service 
connection for allergic rhinitis with headaches, residuals of a 
left foot injury, chronic obstructive pulmonary disease (COPD), a 
back injury, and a skin rash.

The veteran duly appealed the denials of service connection for 
allergic rhinitis with severe headaches, COPD, chronic skin 
rashes.

The veteran's claim was remanded by the Board in July 1992 and 
October 1994.

The RO denied entitlement to service connection for compensable 
dental disabilities in a March 1995 rating decision.  The veteran 
subsequently perfected an appeal as to that issue.

In July 1997, the RO issued a rating decision in which it 
continued the denial of entitlement to service connection for 
allergic rhinitis with headaches, COPD, a skin disorder, and 
dental disability.  The RO also denied entitlement to several new 
issues, the denial of which the veteran disagreed with.  These 
issues are addressed in the Remand portion of this decision. 


FINDINGS OF FACT

1.  There is no evidence of inservice incurrence of allergic 
rhinitis, headaches, chronic pulmonary disease, and a skin 
disorder.

2.  There is no competent evidence of a current compensable 
dental disability that is related to service.

3.  There is no competent evidence of a nexus between allergic 
rhinitis, headaches, chronic pulmonary disease, or a skin 
disorder and herbicide exposure in service.

4.  The veteran was treated for caries in Number 2, Number 4, 
Number 6, Number 7, Number 9, Number 10,  Number 13, Number 14, 
Number 17, Number 18, Number 20, Number 22, Number 28, Number 29, 
and extractions of Number 3, Number 5, Number 16, Number 32 were 
performed subsequent to a reasonable period of service or 180 
days.

5.  There is no competent evidence of a current compensable 
dental disability.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for allergic 
rhinitis, headaches, chronic pulmonary disease, a skin disorder, 
and dental disability are not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

2.  Caries in Number 2, Number 4, Number 6, Number 7, Number 9, 
Number 10,  Number 13, Number 14, Number 17, Number 18, Number 
20, Number 22, Number 28, Number 29, and the extraction of teeth 
Number 3, Number 5, Number 16, and Number 32 were incurred during 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
1997); 38 C.F.R. §§ 3.381, 3.382, 4.149 (1998); 64 Fed. Reg. 
30392-93 (June 8, 1999) (to be codified at 38 C.F.R. § 3.381 
(1999)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C. § 5107(a) (West 1991), the veteran has the burden 
of submitting evidence sufficient to justify a belief that his 
claim of entitlement to service connection is well grounded.  See 
Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A well-grounded 
claim is a plausible claim, meaning it appears to be meritorious.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1991).  An allegation of 
a disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that would 
"justify a belief by a fair and impartial individual that the 
claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  

The quality and quantity of the evidence required to meet this 
statutory burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  According to 
the applicable laws and regulations, service connection requires 
evidence that the disease or disorder was incurred in or 
aggravated by service or that the disorders are otherwise 
attributable to service.  See 38 U.S.C.A. § 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(d) (1998).  Service connection may also 
be granted for disease that is diagnosed after discharge from 
military service, when all of the evidence establishes that such 
disease was incurred in service.  Cosman v. Principi, 3 Vet. App. 
303, 305 (1992); 38 C.F.R. § 3.303(d) (1998);

The United States Court of Appeals for the Federal Circuit has 
held that: 

A well grounded claim is a plausible claim, 
one that appears to be meritorious on its 
own or capable of substantiation.  Such a 
claim need not be conclusive but only 
possible to satisfy the initial burden 
§ 5107(a).  For a claim to be well 
grounded, there must be (1) a medical 
diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay 
evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-
service disease or injury and the current 
disability.  Where the determinative issue 
involves medical causation, competent 
medical evidence to the effect that the 
claim is plausible is required. 

Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); See Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995) aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table).

In order for the claim for service connection to be well 
grounded, there must be competent evidence that the veteran 
currently has the claimed disability.  See Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); see also Brammer v. Derwinski, 
3 Vet. App. 223 (1992).

A lay person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, if the 
determinant issue is one of medical etiology or a medical 
diagnosis, competent medical evidence must be submitted to make 
the claim well grounded.  See Grottveit, 5 Vet. App. at 93.  A 
lay person is, however, competent to provide evidence on the 
occurrence of observable symptoms during and following service.  
See Savage v. Gober, at 495. 

Evidence

Review of the veteran's service medical records does not reveal 
any complaints, treatment, or findings of headaches, allergic 
rhinitis, a skin disorder, or a chronic pulmonary disease.

The veteran submitted the medical records from his employment as 
a corrections officer in Washington, D.C.  In March 1970 he 
underwent an employment physical, at which time no pertinent 
abnormalities were noted.  By April 1972, the veteran was 
required to undergo further physical evaluation because of 
absences from duty for 713 hours because of illness.  No report 
of the required examination was provided.  The veteran later 
submitted a statement that he was unable to attend the 
examination and his employment was terminated.

The veteran underwent a VA Agent Orange examination in July 1988.  
The veteran reported that he exited service in good health.  
After service he became a corrections officer.  In 1970 he 
developed severe headaches and later developed problems with his 
stomach.  He also noted a rash on his body that began usually as 
contact dermatitis from a watchband.  He then would develop 
spreading dermatitis.  He would wear a protective cloth under his 
watchband to prevent the problem.  He continued to have skin 
eruptions, but at the time of the VA examination did not have 
any.  He also had developed carious teeth, and had had severe 
problems since 1970.  He had broken his foot in 1987 and had had 
problems with the fracture.  He also reported that he had poor 
circulation in his upper extremities with numbness of the hands 
and wrists.  He considered himself to be in poor health.  The 
review of systems revealed occasional headaches, no particular 
"ENT" symptoms except painful teeth and dental caries, 
recurrent asthmatic symptoms when exposed to pollens and frequent 
bronchitis.  Physical examination revealed no abnormalities 
except carious teeth.  The veteran was noted to walk with a limp.

A July 1988 X-ray examination of the veteran's chest revealed 
mild COPD.

The veteran was next examined by VA in August 1988.  The veteran 
was diagnosed with allergic rhinitis.  His skin was normal.  
There was no finding of COPD, and the examiner "could not 
determine a basis" for such a diagnosis.  A pulmonary function 
test did not specify any findings of an abnormality.  Chest X-ray 
examination was normal.

The veteran was again examined by VA in February 1991.  To the 
ENT examiner, the veteran reported headaches since about 1970.  
He reported that he lost his employment because of the frequency 
of the headaches.  They were described as a pounding ache of 
disabling degree.  While he lived in Washington, DC, they had 
occurred four or five times per week.  Since moving to Texas in 
1975, they had not been as frequent, occurring perhaps five or 
six times per month.  The veteran could not run because of 
difficulty breathing.  Physical examination revealed no coughing 
or difficulty breathing.  The examiner's diagnosis was mild 
intermittent rhinitis, probably seasonal, and headaches.  

A general medical examiner made no pertinent diagnoses.  The 
dermatologist noted a diagnosis of tinea cruris, chronic, 
primarily in the summer months and psuedofolliculitis barbae, not 
currently present because the veteran had discontinued use of 
blade razors.

In May 1991 the veteran sought treatment at VA because his 
headaches had been increasing and he had shortness of breath when 
doing physical activity.  He reported that the headaches were on 
the right side of his head and went down to include the right 
side of his face and jaw.  His vision was blurred in the right 
eye.  He reported that his headaches dated to about 1970 or 71.  
On examination the veteran had bloody purulent material in his 
right nostril. His heart was normal.  Peripheral pulses were 
normal.  He had minor "jock itch" rash.  Pertinent diagnoses 
were acute and chronic sinusitis, right maxillary headaches, and 
"jock itch."

An ENT consultation in September 1991 noted complaints of chronic 
frontal, nasal, and right maxillary headaches.  They were no 
longer seasonal.  There was no significant nasal discharge.  The 
headaches had been severe.  The veteran was noted to have 
multiple carious teeth that were very bad.  The diagnoses were 
severe headaches that might well be sinus and "severe dental 
caries that might be contributing to frontal headaches."  A CT 
scan of the sinuses was ordered.  It revealed that the sinuses 
were clear and free of disease.  He had engorged nasal 
turbinates, particularly on the right.  

In October 1991 on a follow-up appointment for the CT scan, it 
was noted that the headaches were probably tension with no sinus 
etiology.

In October 1992, the veteran was again examined by VA.  The 
veteran stated that he had had daily supraorbital headaches since 
1970, three months after his separation from service.  They 
started abruptly while he was driving his car; he saw a sudden 
flash of light before his eyes at that time.  The flash was 
transitory.  He did still see an occasional flash of light at the 
onset of his headaches.  The headaches would last from one half 
to three hours.  They were not helped by analgesics.  They were 
not associated with nausea, scotoma, or photophobia.  He had 
never been given an explanation for the headaches.  He had no 
history of head injury, syncope, speech disorders or motor 
problems.  His nose felt obstructed all the time and he had 
occasional yellow nasal discharge.  He had shortness of breath on 
walking a quarter of a mile and said he was occasionally short of 
breath in bed at night with the need for sitting up to breath.  
He said that he had no chest pain, palpitation, or fainting 
spells.  He coughed only in winter, and wheezed only when he 
coughed.  He smoked 10 cigarettes per day.  He had frequent 
epigastric discomfort with distention of the abdomen since having 
bad trouble with his teeth 10 years earlier.

On physical examination the veteran's head, eyes, ears, nose, 
throat, fundi, neck, chest, lungs, lymph nodes, heart, abdomen, 
external genitalia, peripheral pulses, and spine all showed no 
abnormalities.  Neurological examination was also normal.  The 
examiner could not explain the history of recurrent headaches.

Review of records pertaining to the veteran's Social Security 
claim, obtained by the RO in April 1993, reveals several private 
treatment records reflecting current disability.  In July 1987 
the veteran reported that he had had a chronic cough since being 
in Vietnam.  The diagnosis was chronic bronchitis.  An August 
1987 X-ray examination of the chest revealed no active 
cardiopulmonary disease.  The veteran's lungs were clear.  The 
veteran was treated for a non-productive cough in August 1987 
after working outside in the rain.  He denied shortness of breath 
or productive cough.  Later in August 1987 he was diagnosed with 
allergic rhinitis.

In July 1993 the veteran was evaluated by Dr. J.C.G. for 
disability purposes.  He noted the veteran primarily complained 
of pain in the mouth.  He had had serious dental problems for 
years.  He said that he had finally decided to get them pulled 
and a dentist had started working on them.  He said that most of 
his teeth were "rotten" and had been falling out.  He had 
considerable difficulty in chewing anything solid.  He was taking 
an antibiotic because of chronic infection in his teeth.

He also had had chronic headaches since 1970.  They could occur 
at any time, and lasted from fifteen minutes to two hours.  The 
only thing that seemed to help was Excedrin and prayer.  He 
reported being told he had cluster migraine headaches.  The 
headaches were pounding and bilateral.  The veteran was noted to 
be a cigarette smoker.  He did not have a cough.  The veteran 
reported slight dyspnea on exertion.  This occurred when he 
walked over a half a mile without stopping.  He reported 
recurrent sinusitis and had been hospitalized by VA in 1976.  He 
said he had recurrent congestion of his nose or sinus, but had 
had no operations on them.

The doctor performed a physical evaluation.  The examination was 
normal with the exception of pain in the right knee.  Chest X-ray 
examination showed the lung fields were clear of any active 
infiltration.  There was bibasilar mild fibrosis as described on 
a VA X-ray examination in 1988.  The diagnoses were multiple 
carious teeth with surrounding gingivitis, chronic, and history 
of chronic recurrent headaches of uncertain etiology, possible 
atypical migraine or atypical vascular headaches.

The veteran was noted to have a "terrible" dental problem.  He 
only had a few teeth remaining and they were all broken off at 
the gum line with surrounding gingivitis.  That was said to be 
the most pressing problem, and a dentist was to begin extractions 
the next week.  His other problem was recurrent headaches since 
the 1970's.  The headaches could occur at any time.  He seemed 
occasionally to have visual aura just before or at the beginning 
of the headaches.  The headaches seemed to be bilateral and he 
described them as throbbing.  He had had CT scans and sinus films 
in the past that were normal.  He was not hypertensive, even 
though he had a past history of that.  The headaches certainly 
did not have all the qualifications for a vascular type headache, 
but he did have the occasional aura.  The doctor suspected that 
he might have mixed atypical vascular headaches and tension 
headaches.  He could find no evidence of any significant vascular 
disease.  The veteran described some arthralgia, however, he had 
no objective evidence of any type of joint pathology.  There was 
no limitation of motion of any joint.

In September 1993 the veteran submitted a lengthy statement 
detailing his contentions.  He noted that when he went into 
service he was very healthy.  He reiterated that all of his 
problems began after returning from Vietnam.  He reported that he 
did not receive a physical examination when he returned from 
Vietnam; he was just discharged.  He reported that even when the 
various ailments began to manifest themselves, he did not realize 
their connection to Vietnam.

He reported that he had had a rash in his groin for twenty-three 
years.  It was at its worst in the summer months.  He could not 
wear long pants at those times.  He reported the first occurrence 
was in the summer of 1970, his first summer back from Vietnam.

He reported that the headaches started a few months after his 
tour of duty in Vietnam.  He reported that they had continued to 
plague him, and they were getting worse and worse.  He reported 
that he had never experienced that type of blinding headache 
during his nine years of active duty.  He noted that if he had, 
his medical record would have been full of complaints, because 
when they came on they were virtually unbearable.

With regard to his chronic pulmonary disease he asserted that he 
was now susceptible to pneumonia, flu, viruses accompanied by 
high temperatures and severe sore throats.  These had their first 
occurrence during the fall of 1970.  He reported that this had 
left his body in a sad state.  He suffered from shortness of 
breath anytime he exerted himself with a minimum of effort.  All 
of these problems became active three to eight months after he 
returned from Vietnam.

He reported that the employment examination of March 1970 was not 
thorough.  He also asserted that it was only four months after 
leaving Vietnam, and the symptoms, although present, did not 
become full blown until a few months later.  He was forced to 
leave his job as a corrections officer, returned to Texas, and 
had worked at menial jobs ever since.  It had taken him a long 
time to make the connection between Vietnam and his medical 
problems, but they were definitely connected because they 
absolutely did not exist prior to going to Vietnam.  He requested 
that reasonable doubt be decided in his favor consistent with 
38 C.F.R. § 3.102.

The veteran has submitted numerous other statements that express 
his frustration with the amount of time it has taken to resolve 
his claim.  He also reiterates his contentions as outlined above.

In February 1995 the veteran was treated for a rash on his left 
flank area.  A provisional diagnosis of shingles was made.  A 
March 1995 treatment record notes a diagnosis of migraine 
headaches.

Direct Service Connection

The veteran contends that shortly after his return from Vietnam 
and discharge from service he was stricken with allergic 
rhinitis, headaches, chronic pulmonary disease, and a skin 
disorder.  The veteran's post service treatment records do note 
diagnoses of allergic rhinitis, headaches - diagnosed as 
migraine, cluster, or tension headaches on different occasions, 
COPD or bronchitis, and tinea cruris, jock itch or shingles.  The 
requirement of a current diagnosis for these disorders is 
therefore satisfied.  However, review of the veteran's service 
medical records reveals no complaint, treatment, or findings 
relevant to the veteran's claimed conditions.  

Review of the veteran's medical records since service reveals 
diagnoses of his claimed conditions.  Absent competent medical or 
in some instances lay evidence of the incurrence or aggravation 
of the claimed conditions during the veteran's period of service, 
the claim of direct service connection is not well grounded.  
Epps, 126 F.3d at 1468.

The veteran would be competent to report that he experienced 
symptoms of his claimed disabilities during service, he has not 
done so.  On the contrary, the veteran has noted that the 
disorders did not manifest themselves during service, but he 
contends that they are the result of his exposure to some type of 
toxin, mosquito, or chemical during his period of service and 
tour of duty in Vietnam.  Service connection may also be granted 
for disease that is diagnosed after discharge from military 
service, when all of the evidence establishes that such disease 
was incurred in service.  38 C.F.R. § 3.303(d) (1998); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  Review of the record does 
not reveal any competent evidence relating any of these disorders 
to exposure to any substance during the veteran's military 
service.  The Court has held that, where a question is factual in 
nature, e.g., whether an incident or injury occurred in service, 
competent lay testimony, including the veteran's solitary 
testimony, may constitute sufficient evidence to establish a well 
grounded claim; however, if the determinative issue is one of 
medical etiology or a medical diagnosis, competent medical 
evidence must be submitted to make the claim well grounded.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The only evidence 
connecting the veteran's various ailments to service are the 
veteran's statements, absent competent medical evidence of a 
nexus or connection between the current disorders and service the 
claim is not well grounded.

The Board notes that several medical professionals have noted the 
veteran's various ailments dated to the early 1970's.  These 
statements appear to be based solely upon the veteran's 
recitation of his history and do not reveal review of medical 
records or additional medical comment by the physicians and would 
place the onset after service.  Evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not constitute 
"competent medical evidence" satisfying the requirement imposed 
on a claimant of submitting sufficient evidence to render a claim 
well-grounded.  LeShore v. Brown, 8 Vet. App. 406 (1995).  Such 
evidence is not competent, because a medical professional is not 
competent to opine as to matters outside the scope of his or her 
expertise, and a bare transcription of a lay history is not 
transformed into "competent medical evidence" merely because 
the transcriber happens to be a medical professional.  Id.

The disorders are also not included within those granted 
presumptive service connection under 38 C.F.R. §§ 3.307 and 3.309 
because they are chronic diseases.  Therefore, although they may 
have first manifested themselves shortly after service as 
contended by the veteran, presumptive service connection is not 
in order.


Agent Orange

The veteran also contends that the allergic rhinitis, headaches, 
chronic pulmonary disease, and skin disorder may be the result of 
exposure to herbicides during his service in Vietnam.

"Service in Vietnam" includes service in the waters offshore or 
service in other locations if the conditions of service involved 
duty or visitation in Vietnam.  Service in Vietnam during the 
Vietnam Era together with the development of non-Hodgkin's 
lymphoma manifested subsequent to such service is sufficient to 
establish service connection for that disease.  38 C.F.R. § 3.313 
(1998).

Exposure to Agent Orange generally means exposure to a herbicide 
agent.  The term herbicide agent means, for the purposes of 
service connection, a chemical in an herbicide used in support of 
the United States and allied military operations in the Republic 
of Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its 
contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. 
§ 3.307(a)(5) (1998).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service-connected if the requirements of §3.307(a)(6) are met 
even though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions of 
§3.307(d) are also satisfied.  These diseases are: Chloracne or 
other acneform disease consistent with chloracne, Hodgkin's 
disease, Multiple myeloma, Non-Hodgkin's lymphoma, Acute and 
subacute peripheral neuropathy, Porphyria cutanea tarda, Prostate 
cancer, Respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), Soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
The term soft-tissue sarcoma includes the following: Adult 
fibrosarcoma; Dermatofibrosarcoma protuberans; Malignant fibrous 
histiocytoma; Liposarcoma; Leiomyosarcoma; Epithelioid 
leiomyosarcoma (malignant leiomyoblastoma); Rhabdomyosarcoma; 
Ectomesenchymoma; Angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma); Proliferating (systemic) 
angioendotheliomatosis; Malignant glomus tumor; Malignant 
hemangiopericytoma; Synovial sarcoma (malignant synovioma); 
Malignant giant cell tumor of tendon sheath; Malignant 
schwannoma, including malignant schwannoma with rhabdomyoblastic 
differentiation (malignant Triton tumor); glandular and 
epithelioid malignant schwannomas; Malignant mesenchymoma; 
Malignant granular cell tumor; Alveolar soft part sarcoma; 
Epithelioid sarcoma; Clear cell sarcoma of tendons and 
aponeuroses; Extraskeletal Ewing's sarcoma; Congenital and 
infantile fibrosarcoma; Malignant ganglioneuroma. For purposes of 
this section, the term acute and subacute peripheral neuropathy 
means transient peripheral neuropathy that appears within weeks 
or months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  38 C.F.R. § 3.309(e) (1998).

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that chloracne 
or other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within a year, 
and respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) 
(1998).

The United States Court of Appeals for the Federal Circuit has 
determined that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  
The rationale employed in Combee also applies to claims based on 
exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 155, 160 
(1997).

Generally, a veteran is entitled to service connection for a 
disease or injury that occurred while serving on active duty.  
38 U.S.C.A. § 1110 (West 1991).  As noted above, to present a 
well grounded claim, the veteran must submit (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between an in-service disease or injury and the current 
disability.  Epps, 126 F.3d at 1468.  In the case of a veteran 
who served in Vietnam and is shown to currently have one of the 
disabilities listed in 38 C.F.R. § 3.309(e), the second and third 
requirements need not be met.  The incurrence of a disease or 
injury during service is the presumed exposure to a herbicide 
agent.  The required evidence of a nexus is satisfied by the 
presumption afforded under §§ 3.307, 3.309.

Exposure to Agent Orange in service, without more, is not a 
compensable occurrence.  There must be a showing that a specific 
current disability is related to such exposure.  Winsett v. West, 
11 Vet. App. 420 (1998).  The veteran has not submitted competent 
evidence that he currently has any of the conditions listed in 38 
C.F.R. § 3.309(e), and those that he has claimed are not among 
those so listed.  The veteran has not submitted any competent 
medical evidence that the disorders for which he claims service 
connection, are in fact etiologically connected to exposure to 
Agent Orange.

Absent competent medical evidence of an etiological link between 
herbicide exposure and a current disorder, the veteran's claim 
must be found not well grounded.

Because the veteran's claim for service connection is not well 
grounded, VA is under no duty to further assist him in developing 
facts pertinent to that claim.  38 U.S.C.A. § 5107(a); Morton v. 
West, No. 96-1517, (U.S. Vet. App. July 14, 1999).  However, VA 
may have an obligation in certain circumstances to advise the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  See Robinette v. Brown, 8 Vet. App. 69, 78 
(1995).  The obligation exists only in the limited circumstances 
where the veteran has referenced other known and existing 
evidence that could serve to render his claim well grounded.  
Epps v. Brown, 9 Vet. App. 341, 344 (1996).  In this case, the VA 
is not on notice of any known and existing evidence that would 
make the adjudicated service connection claim plausible.

Dental Disability

The veteran's claim of entitlement to service connection for 
dental disabilities is well-grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, the Board finds that 
the veteran has presented a plausible claim.  The Board is also 
satisfied all relevant facts have been properly developed.  As 
sufficient data exist to address the merits of the veteran's 
claim, the Board concludes the VA has adequately fulfilled its 
statutory duty to assist the veteran in the development of his 
claim.  No further assistance to the veteran is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 5107(a).  
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 
1 Vet. App. 90 (1990).  

Where the law or regulation changes before conclusion of the 
appeal process, the version most favorable to the veteran 
applies, unless otherwise provided.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In June 1998 the regulations governing service 
connection for dental conditions were revised and recodified, 
effective June 8, 1999.  64 Fed. Reg. 30392-93 (June 8, 1999) (to 
be codified at 38 C.F.R. § 3.381 (1999)).  Given the favorable 
outcome of the Board's consideration of the veteran's claims, and 
the small substantive changes, primarily to the time period after 
entry in service when dental disease may be found not to have 
pre-existed, the Board finds that the veteran is not prejudiced 
by the Board's consideration of the revised regulations in the 
first instance.

Prior to June 1999 the regulations provided that service 
connection would be granted for disease or injury of individual 
teeth and of the investing tissues, shown by the evidence to have 
been incurred in or aggravated by service.  38 C.F.R. § 3.381(a) 
(1998).  As to each noncompensable service-connected dental 
condition, a determination will be made as to whether it is due 
to a combat wound or other service trauma.  38 C.F.R. § 3.381(e).  
The significance of finding that a dental condition is due to 
service trauma is that a veteran will be eligible for VA dental 
treatment for the condition, without the usual restrictions of 
timely application and one-time treatment.  38 C.F.R. § 
17.161(c).  

The furnishing of treatment or prosthesis for noncompensable 
dental conditions during service will not be considered per se as 
aggravation of a dental condition shown to have existed prior to 
entrance into active service.  Teeth noted at entry into active 
service as carious restorable will not be held as service 
connected, either direct or by aggravation, notwithstanding 
enlargement of the original cavity or development of additional 
cavitation on the same or another surface; nor on the basis of 
the insertion of a filling during service, unless new caries 
develop after expiration of a reasonable time after the original 
cavity has been filled, amelioration rather than worsening or 
aggravation ensuing in such cases.  Service connection by 
aggravation will be conceded in such teeth, carious restorable at 
entry into service, whether or not filled, but which necessitate 
extraction after the expiration of a reasonable time after entry 
into active service.  A filling recorded at induction followed by 
a reasonable period of service and extraction or replacement 
because of new caries will entitle the veteran to a finding of 
direct service connection for the new condition.  Likewise, 
aggravation is allowed where pyorrhea is noted at enlistment but 
after reasonable service necessitates extraction of a tooth or 
teeth during service.  Conversely, service connection by 
aggravation will not be conceded if the tooth at enlistment was 
classified as defective but was not restorable.  38 C.F.R. 
§ 3.381(b) (1998).

In addition, during the pendency of the appeal 38 C.F.R. § 4.149 
was added to the dental regulations.  Section 4.149 provided that 
service connection for diseases of the gums, such as periodontal 
disease or pyorrhea, for teeth that are carious but treatable, 
for teeth that are missing but replaceable, and for dental or 
alveolar abscesses and Vincent's stomatitis, may only be granted 
for the purpose of receiving dental treatment from VA (i.e., not 
compensation).  38 C.F.R. § 4.149 (1998).  The provisions of 38 
C.F.R. § 4.149 became effective on January 18, 1994. 

In January 1993, VA published the proposed § 4.149.  58 Fed. Reg. 
4961 (January 19, 1993).  In comments on the regulation, VA noted 
that the then existing schedule of ratings for Dental and Oral 
Conditions listed 14 disabilities with assigned diagnostic codes.  
In addition to these 14 disabilities, the following dental 
conditions were listed with no diagnostic codes assigned:  
carious teeth, treatable; Missing teeth, replaceable; Dento-
alveolar abscess; Pyorrhea alveolaris; and Vincent's stomatitis.  
Unlike other disabilities in the schedule these conditions were 
not considered disabling; the issue of service connection was 
addressed by raters only for the purpose of determining 
entitlement to outpatient dental treatment under the provisions 
of 38 CFR 3.382 and 17.123.  Since the rating schedule is 
primarily a classification and guide for the evaluation of 
disabilities, and since the VBA adjudication manual, M21-1, 
contained procedural instructions regarding dental ratings, 
inclusion of these non-disabling conditions in the rating 
schedule served no useful purpose.  Accordingly, it was proposed 
to delete them from § 4.150 and add a new section designated as 
4.149.  Using more contemporary terms for diseases of the teeth 
and gums, this section will state that they are not compensable 
conditions, but that they may be considered service-connected 
solely for the purpose of establishing entitlement to dental 
examinations or outpatient dental treatment.  The commentator 
added that no substantive change was intended by these proposed 
revisions."

In the June 1999 revision, the provisions of § 4.149 were 
relocated, in their entirety, to 38 C.F.R. § 3.381.

Under the June 1999 revisions, each defective or missing tooth 
and each disease of the teeth and periodontal tissues should be 
considered separately to determine whether the condition was 
incurred or aggravated in line of duty during active service.  
When applicable, it will be determined whether the condition was 
due to combat or other in-service trauma, or whether the veteran 
was interned as a prisoner of war.  In determining service 
connection, the condition of teeth and periodontal tissues at the 
time of entry into active duty will be considered.  Treatment 
during service, including filling or extraction of a tooth, or 
placement of a prosthesis, will not be considered evidence of 
aggravation of a condition that was noted at entry, unless 
additional pathology developed after 180 days or more of active 
service. 64 Fed. Reg. 30392-93 (1999).

The following principles now apply to dental conditions noted at 
entry and treated during service: (1) Teeth noted as normal at 
entry will be service-connected if they were filled or extracted 
after 180 days or more of active service.  (2) Teeth noted as 
filled at entry will be service-connected if they were extracted, 
or if the existing filling was replaced, after 180 days or more 
of active service.  (3) Teeth noted as carious but restorable at 
entry will not be service-connected on the basis that they were 
filled during service.  However, new caries that developed 180 
days or more after such a tooth was filled will be service-
connected.  (4) Teeth noted as carious but restorable at entry, 
whether or not filled, will be service-connected if extraction 
was required after 180 days or more of active service.  (5) Teeth 
noted at entry as non-restorable will not be service-connected, 
regardless of treatment during service.  (6) Teeth noted as 
missing at entry will not be service connected regardless of 
treatment during service.  Id.

The following dental diseases will not be considered service-
connected for treatment purposes: (1) calculus; (2) acute 
periodontal disease; (3) third molars, unless disease or 
pathology of the tooth developed after 180 days or more of active 
service, or was due to combat or in-service trauma; and (4) 
impacted or malposed teeth, and other developmental defects, 
unless disease or pathology of these teeth developed after 180 
days or more of active service.  Teeth extracted because of 
chronic periodontal disease will be service-connected only if 
they were extracted after 180 days or more of active service.  
Id.

The veteran's service medical records show that upon his entry 
into service in December 1960 he was missing teeth Number 's 18 
and 19.  In March 1961, the veteran was noted to have pulpitis in 
teeth Number 's 30 and 31.  These were extracted.  In March 1961 
caries were treated in Number 's 20 and 21.  In April 1961 teeth 
Number 3 and Number 5 were extracted because of pulpitis.  In May 
1961 tooth Number  12 was removed.  

In April 1962 caries were noted in Number 7.  In May 1962, caries 
were treated in Number 4, Number 2, Number 13, and Number 14.  In 
June 1962, caries were treated in Number 9 and Number 6.  In July 
1962, caries were treated in Number 32, Number 28, and Number 29.  
In August 1962, caries were treated in Number 17, Number 28, and 
Number 29.  Teeth Number 32 and Number 16 were also extracted in 
August 1962 .  In September 1962, caries were treated in Number 
22 and Number 29.  In November 1962, Number 6 and Number 10 were 
treated. 

In April 1964 caries were treated in Number 13.  In July 1964, 
caries in Number 15 were treated.  September 1964 brought 
treatment for caries in Number 29, Number20 and Number 18.  An 
impression for a partial plate was taken in September 1964.  
Partial upper and partial lower dentures were provided the 
veteran in September 1967.

The Board finds that the evidence supports service connection for 
treatment purposes for the following teeth: caries in Number 2, 
Number 4, Number 6, Number 7, Number 9, Number 10, Number 13, 
Number 14, Number 17, Number 18, Number 20, Number 22, Number 28, 
and Number 29 and extraction of Number 3, Number 5, Number 16, 
and Number 32.  All of these teeth were treated or extracted 
subsequent to a reasonable period of service or 180 days.

The Board notes that the primary difference between the new and 
old regulations governing service connection for dental 
disabilities for treatment purposes is in the old regulations a 
dental disease did not pre-exist service if it developed after a 
reasonable time after entry to active service.  At 62 Fed. Reg. 
8201 (February 24, 1997), VA explained the proposed revisions to 
§§ 3.381 and 3.382.  They originally stated that service 
connection for certain non-compensable dental conditions was 
warranted only if the conditions were shown after a "reasonable 
period of service."  The condition of "reasonable period of 
service" was intended to provide a basis for determining those 
dental conditions which would be considered as incurred or 
aggravated during active duty.  (See 38 U.S.C. 1110, 1131.)  In 
the absence of a definition for the term "reasonable period of 
service," the Court of Veterans Appeals held in Manio v. 
Derwinski, 1 Vet. App. 140 (1991), that four months "is 
sufficient to satisfy the reasonable period of service' 
requirement" under the facts of that case.  VA proposed to 
revise § 3.381 to replace the subjective term "reasonable period 
of service" with the objective requirement of 180 days or more 
of active service.  They explained that dental caries and other 
dental pathology took time to develop, often a year or two in 
permanent teeth.  Thus it was more likely than not that caries or 
pathology that became apparent within the first 180 days of a 
person's active service pre-existed that service.  Periodontal 
disease, which resulted from the long-term effects of plaque on 
the periodontium, also develops over time, and the same period 
was appropriate for effects of this condition.

At 62 Fed. Reg. 30392, VA explained that 180 days better defines 
the former reasonable-period-of-service requirement than 120 days 
per Manio.  The period could have been further lengthened because 
"[d]ental caries and other dental pathology take time to 
develop, often a year or two in permanent teeth"  62 Fed. Reg. 
at 8202.  This period was also consistent with the fact that the 
Academy of General Dentistry recommended that a patient visit a 
dentist at least every six months so that the dentist can monitor 
the patient's oral health and help prevent problems from arising.  
VA noted that it was more likely than not that caries or 
pathology which become apparent within the first 180 days of 
service pre-existed that service.

The extraction of teeth Number 12, Number 18, Number 19 are not 
service-connected because under both the Manio 120 day reasonable 
period test of the pre-1999 regulations or the post June 1999 180 
day period they were extracted too close to the veteran's entry 
into service.  Likewise the caries present in Number 20 and 
Number 21 are not service-connected because they were treated to 
close to the veteran's entry into service.  The subsequently 
treated caries in Number 20 are service-connected as noted above.

Compensable Dental Disability

As noted above, the list of compensable dental disabilities 
appears in 38 C.F.R. § 4.150.  In order for the claim for service 
connection to be well grounded, there must be competent evidence 
that the veteran currently has the claimed disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); see also 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Review of the 
record does not reveal competent medical evidence of a current 
dental disability for which compensation may be paid.  The 
veteran has also not alleged, nor does the evidence show the in-
service incurrence of a dental disability for which compensation 
may be paid.  Accordingly the claim is not well ground.  Service 
connection for a compensable dental disability is denied.  Epps, 
126 F.3d at 1468.



ORDER

The claims of entitlement to service connection for allergic 
rhinitis, headaches, chronic pulmonary disease, a skin disorder, 
and compensable dental disability are denied.

Entitlement to service connection for noncompensable dental 
disability, namely caries in teeth Number 2, Number 4, Number 6, 
Number 7, Number 9, Number 10,  Number 13, Number 14, Number 17, 
Number 18, Number 20, Number 22, Number 28, Number 29, Number 32 
and extraction of teeth Number 3, Number 5, Number 16, Number 32 
is granted.

Entitlement to service connection for a compensable dental 
disability is denied.

REMAND

The veteran was denied entitlement to service connection for post 
traumatic stress disorder (PTSD) and stomach ulcers, peripheral 
neuropathy, porphyria cutanea tarda (PCT), multiple myeloma, and 
respiratory cancer as a result of exposure to herbicides in a 
rating decision dated July 1997.  The veteran filed a notice of 
disagreement with this decision in July 1997; however, no 
statement of the case has been provided to the veteran with 
regard to the issues that were not already in appellate status.  
Because a notice of disagreement was filed with denial of service 
connection for the new issues, and no statement of the case has 
been issued they must be remanded to the RO for the issuance of a 
statement of the case.  38 U.S.C.A. § 7105; see Buckley v. West, 
12 Vet. App. 76 (1998), Tablazon v. Brown, 8 Vet. App. 359, 361 
(1995).  

To ensure that the VA has met its duty ensure full compliance 
with due process requirements, the case is REMANDED to the RO for 
the following development:

The RO should issue a statement of the case 
or a supplemental statement of the case 
that addresses the issues of entitlement to 
service connection for post traumatic 
stress disorder (PTSD) and stomach ulcers, 
peripheral neuropathy, porphyria cutanea 
tarda (PCT), multiple myeloma, and 
respiratory cancer as a result of exposure 
to herbicides.  The veteran and his 
representative should be advised of the 
steps necessary to perfect his appeal as to 
the new issues.

Thereafter, the case should be returned to the Board for final 
appellate review only if these issues are perfected for appellate 
consideration.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran until he 
is notified by the RO.  While this case is in remand status, the 
veteran is free to submit additional evidence and argument on the 
questions at issue.  See Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

